273 S.E.2d 299 (1980)
301 N.C. 93
MOTOR INN MANAGEMENT, INC.
v.
IRVIN-FULLER DEVELOPMENT CO., INC.
Supreme Court of North Carolina.
September 16, 1980.
McCoy, Weaver, Wiggins, Cleveland & Raper, Fayetteville, for plaintiff.
Anderson, Broadfoot & Anderson, Thomas E. McCutchen, for defendant.
Plaintiff's notice of appeal and petition for discretionary review under G.S. § 731, 46 N.C.App. 707, 266 S.E.2d 368. Motion of the defendant to dismiss the appeal for lack of substantial constitutional question. Motion allowed; petition denied. Plaintiff's motion for correction of findings of fact, conclusions of law and order. Denied.